Citation Nr: 9915832	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-12 954	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
the residuals of left total knee replacement, claimed to have 
resulted from medical treatment, specifically surgery, at a 
Department of Veterans Affairs (VA) medical facility in 
September 1991.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to December 
1963.  In an Administrative Decision of March 1996, it was 
determined that the veteran's service beginning on April 14, 
1960 and ending on April 13, 1962 was honorable for the 
purpose of VA benefit eligibility.  However, the period of 
service from April 14, 1962 to December 18, 1963 was 
determined to be dishonorable for VA benefit eligibility 
purposes.  Accordingly, the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is 
predicated upon his period of "honorable" service from April 
1960 to April 1962.  


FINDINGS OF FACT

1.  On September 23, 1991, the veteran underwent a left total 
knee replacement (arthroplasty) at a Department of Veterans 
Affairs (VA) medical facility.  

2.  Following his September 1991 left knee replacement, the 
veteran experienced certain residual disability, including 
pain, swelling, and a reduction in range of motion (of his 
left knee).  

3.  On October 1, 1992, the veteran underwent surgical 
revision of his previous left total knee replacement 
(arthroplasty) at a VA medical facility.  

4.  The veteran's current residuals of left total knee 
replacement (arthroplasty) are the result of treatment, 
specifically surgery, by VA medical personnel in September 
1991.  


CONCLUSION OF LAW

Compensation benefits for the residuals of left total knee 
replacement (arthroplasty) pursuant to the provisions of 
38 U.S.C.A. § 1151 are warranted.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In mid-September 1991, the veteran was admitted to a VA 
medical facility for left total knee replacement.  At the 
time of admission, it was noted that the veteran was status 
post a left tibial plateau 20 years earlier, which had been 
treated by open reduction and internal fixation.  Reportedly, 
the veteran had experienced increasing pain as well as a 
decreasing range of motion over the past four years, and had 
been unresponsive to treatment with nonsteroidal anti-
inflammatory medication.  On physical examination at the time 
of admission, there was noted a varus internal rotation 
deformity of the left knee and proximal tibia, with 20-degree 
flexion contracture.  

On September 23, 1991, the veteran underwent left total knee 
replacement with an AGC component, the tibial and patellar 
components of which were noncemented.  Postoperatively, he 
received CPM and rehabilitation.  On the day following 
surgery, the veteran stated that he was "not tolerating pain 
well."  He was able to transfer from his wheelchair to the 
standing position between parallel bars, and ambulate with 
the assistance of his therapist.  Range of motion 
measurements of the veteran's left knee showed flexion to 
65/70 degrees, with extension to minus 15 degrees.  

Approximately two days later, there was noted a slight 
swelling in the veteran's left knee, which was confined by an 
immobilizer.  Additionally noted was that the veteran was 
able to transfer to his wheelchair with minimal help.  

At the time of the veteran's discharge on September 30, 1991, 
he was able to ambulate well with crutches, and to negotiate 
stairs.  Range of motion studies showed motion from 5 to 95 
degrees.  It was noted at the time of discharge that the 
veteran knew "his exercises, including range of motion and 
strengthening exercises," and that he was therefore being 
discharged home to be followed up in the Total Joint Clinic 
in one week.  

In a VA outpatient treatment record dated in early October 
1991, it was noted that the veteran had been ambulating with 
crutches, and that he had "no complaints."  Physical 
examination disclosed midline lateral incisions which were 
healing well, and no evidence of infection.  Further 
examination revealed some swelling in the veteran's left 
knee, as well as quadriceps atrophy.  Range of motion studies 
showed hyperextension to zero degrees, with 10 degrees of 
flexion.  The clinical assessment was of a patient two weeks' 
status post left total knee arthroplasty, whose wounds were 
healing well, but who was experiencing a limited range of 
motion.  

During the course of private outpatient treatment in mid-
February 1992, it was noted that the veteran had been 
experiencing "persistent problems" with left knee pain, as 
well as a limited range of motion due to "less than 
satisfactory total knee replacement on the left."  Physical 
examination of the veteran's left knee showed extension to 
160 degrees, with flexion to 90 degrees, accompanied by 
diffuse swelling secondary to surgery, but no acute 
inflammation.  The clinical assessment was of left knee 
degenerative arthritis, status post total knee replacement 
with a limited range of motion.  

In correspondence of early April 1992, the veteran's private 
physician wrote that the veteran suffered from degenerative 
arthritis of both knees, as a result of which he was somewhat 
debilitated.  Additionally noted was that the veteran had 
undergone a left total knee replacement, and was suffering 
certain "postoperative complications."  

During the course of VA outpatient treatment in late April 
1992, it was noted that the veteran had undergone a left 
total knee replacement, and that he was currently 
experiencing constant pain.  Range of motion studies of the 
veteran's left knee showed motion from 0 to 95 degrees, as 
well as certain varus deformities.  

In October 1992, the veteran was once again hospitalized at a 
VA medical facility for revision of his September 1991 left 
total knee replacement.  At the time of admission, the 
veteran gave a history of a "painful unstable left knee" 
following surgery one year earlier.  Reportedly, the veteran 
underwent prior surgery for osteoarthritis secondary to 
trauma 20 years earlier.  According to the veteran, while he 
experienced no problems initially, he later developed pain, 
swelling, and instability, which, though somewhat alleviated 
by medication, was "not helped by physical therapy."  

On physical examination, there were noted parapatellar and 
lateral scars on the veteran's left knee, as well as 
quadriceps wasting.  Range of motion was from 50 to 
90 degrees, with no lateral to medial instability.  On 
October 1st, the veteran underwent surgical revision of his 
left total knee arthroplasty.  Following surgery, he was 
attended by the Rehabilitation Service, and assessed as fit 
for discharge on October 8, 1992.  At the time of discharge, 
the veteran displayed range of motion from 0 to 85 degrees, 
and could bear weight (on his left leg).  

In an October 1992 questionnaire describing the criteria 
necessary to medically substantiate the presence of disabling 
arthritis of the knee, the veteran's VA physician wrote that 
the veteran presented with signs of a marked limitation of 
motion of his left knee, as well as gross anatomical 
deformity of that knee (e.g., subluxation, contracture, bony 
or fibrous ankylosis, instability), and radiographic evidence 
of significant joint space narrowing and bony destruction, 
such that there was a marked limitation in the veteran's 
ability to walk and stand.  Additionally noted was that the 
veteran did not return to full weight-bearing status within 
12 months of his September 1991 knee surgery.  

During the course of VA outpatient treatment in early 
February 1993, the veteran's left knee displayed a range of 
motion from 10 to 95 degrees, with no effusion, but some 
quadriceps atrophy.  The clinical assessment was status post 
revision of a left total knee replacement.  

In a statement of May 1993, the veteran's private physician 
wrote that the veteran had undergone two knee replacement 
surgeries on his left knee, the most recent of which occurred 
on October 1st, 1992.  Additionally noted was that the 
veteran had 
had a "less than optimal result and still must walk with a 
cane."  

In an August 1993 decision of the Social Security 
Administration, it was noted that, accordingly to a "medical 
expert," the veteran's total knee replacement in September 
1991 had achieved a "less than optimal result," and was the 
equivalent of the medical criteria defining disabling 
arthritis of a major weight-bearing joint.  Additionally 
noted was that the opinion of the aforementioned medical 
expert, when considered in conjunction with the opinions of 
the veteran's treating physicians, persuaded the Social 
Security administrative law judge that the veteran's left 
knee impairment had equaled the medical criteria for 
disabling arthritis since the date of his first total knee 
replacement (September 23, 1991).  

In a VA outpatient treatment record dated in early October 
1993, it was noted that the veteran was status post a left 
total knee revision, and that he was currently experiencing 
sharp pain on a daily basis, which was somewhat worse at 
night.  Additionally noted were complaints of swelling in the 
left knee.  

In early November 1994, the veteran voiced continued 
complaints of pain in his left knee.  Reportedly, the veteran 
displayed a mild limp, but no swelling.  Range of motion 
measurements for the veteran's left knee were from 0 to 95 
degrees, and radiographic studies showed no evidence of 
loosening.  

During the course of VA outpatient treatment in mid-July 
1995, there were noted complaints of pain and swelling, as 
well as "heat" in the veteran's left knee.  

In a VA outpatient treatment record dated in July 1996, the 
veteran once again complained of pain, swelling, and "heat" 
in his left knee.  Range of motion studies showed motion of 
the veteran's left knee from 5 to 90 degrees, with intact 
pulses, and no evidence of swelling or heat.  Radiographic 
studies showed evidence of a questionable tibial loosening.  

In December 1996, there was once again noted the presence of 
questionable tibial loosening, as well as degenerative joint 
disease of the left knee.  

In December 1996, a VA physician commented that he had served 
as the veteran's primary physician, and that one of his (the 
veteran's) "problems" consisted of residuals of total knee  
replacement, "times two on the left ."  Following a "careful 
examination" of the veteran, it was noted that his gait was 
abnormal, and characterized by a limp favoring the left leg.  
The veteran's left knee was locally tender along the tibial 
plateau, and in the area over the tibia several centimeters 
below the knee.  There was some swelling, but no redness, as 
well as warmth when compared with the other (right) knee.  
Muscle strength on the left was described as normal, though 
there was some weakness of the knee extensors associated with 
pain.  It was the assessment of the veteran's VA physician 
that the veteran's "pain on the left was directly related to 
inflammatory changes or arthritic changes in the knee 
resulting from or related to (his) prosthesis."  Additionally 
noted was that the orthopedic service had suggested a fusion 
of the veteran's left knee.  

Analysis

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  That is, he has presented a claim which is plausible.  
The Board of Veterans' Appeals (Board) is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. § 
1151.  The Gardner decision was subsequently affirmed by the 
United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and, in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and, on October 1, 1997, there 
became effective new regulations governing the adjudication 
of claims for benefits under 38 U.S.C.A. § 1151.  However, as 
of January 8, 1999, those "new" regulations have been 
rescinded.  

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1st, 1997 must be adjudicated under the provisions of 
Section 1151 as they existed prior to that date.  VAOPGCPREC 
40-97 (December 31, 1997).  Accordingly, the Board will 
proceed with the adjudication of the veteran's claim for 
Section 1151 benefits on that basis.  

The veteran in this case essentially argues that, as a result 
of his left total knee replacement surgery in September 1991, 
he has suffered "additional disability" in the form of pain, 
swelling, and an inability to perform a great many of his 
pre-surgery activities.  In that regard, a review of the 
record discloses that, on September 23, 1991, the veteran 
underwent a left total knee replacement (arthroplasty) at a 
VA medical facility.  Following that surgery, he experienced 
repeated episodes of pain and/or swelling, as well as some 
quadriceps atrophy, and a limitation of range of motion of 
his left knee.  As a result of the aforementioned problems, 
the veteran, on October 1, 1992, underwent the surgical 
revision of his left total knee replacement (arthroplasty), 
following which he has continued to 


experience various left knee-related pathology.  According to 
the veteran's primary VA physician, this symptomatology 
includes an abnormal gait, with a limp favoring the left leg, 
as well as tenderness along the tibial plateau and over the 
tibia, accompanied by some swelling.  Additionally noted was 
the presence of some weakness of the left knee extensors, 
associated with pain.  In the opinion of the veteran's VA 
physician, the veteran's pain is "directly related to 
inflammatory changes or arthritic changes in the (left) knee 
resulting from or related to (his) prosthesis."  

As noted above, in order to warrant compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, there must be 
demonstrated the presence of additional disability, as a 
result of hospitalization, or medical or surgical treatment 
by VA personnel.  Based on the aforementioned, the Board is 
of the opinion that the veteran currently suffers from 
certain residual disability of the left knee which is as 
likely as not the result of his September 1991 left total 
knee replacement (arthroplasty) by VA personnel.  
Accordingly, compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for the residuals of left total knee 
replacement (arthroplasty) are warranted.  

In reaching this determination, the Board is given due 
consideration to the veteran's testimony, and that of his 
spouse, given at the time of a hearing in September 1996.  
Such testimony, in the opinion of the Board, is both credible 
and probative as regards the issue currently under 
consideration, and further buttresses the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of left total knee 
replacement (arthroplasty), resulting from medical treatment, 
specifically, surgery at a VA medical facility in September 
1991, are granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

